         Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



      INOCENCIO OLIVERA-BAHAMUNDI,
                       Plaintiff,                       CIVIL NO. 19-1335 (GLS)


                           v.


    COMMISSIONER OF SOCIAL SECURITY,
                      Defendant.



                                     OPINION AND ORDER

       Plaintiff Inocencio Olivera-Bahamundi seeks judicial review of the Commissioner of the
Social Security Administration’s denial of his application for disability insurance benefits pursuant
to Section 205 (g) of the Social Security Act, 42 U.S.C. §405(g). Docket No. 1. Plaintiff alleges,
in essence, that the Commissioner erred by denying his request to conduct discovery, and by
determining a Residual Function Capacity that failed to adequately consider the physical and
mental limitations that the medical records reflect. As a result, Plaintiff requests that the
Commissioner’s decision be reversed or, in the alternative, that it be remanded for further
proceedings.

       The parties consented to the entry of judgment by a United States Magistrate Judge under
the provisions of 28 U.S.C. §636(c). Docket Nos. 4 and 6.             After careful review of the
administrative record and the briefs on file, and considering the arguments raised by both parties
in the hearing held on March 15, 2021, the Commissioner’s decision is AFFIRMED.

                                    I.    Procedural Background

       Plaintiff used to work as an unlicensed plumber in different construction companies for
fifteen years and, in October 2009, he was dismissed because the company he worked for ceased




                                                 1
             Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 2 of 12




operations (Tr 1. 49-50). Plaintiff was unable to find another job and was subsequently affected by
a combination of medical conditions, such as high blood pressure, arthritis and anxiety, for which
he sought treatment (Tr. 49-67). On June 2, 2014, Plaintiff filed an application for disability
insurance benefits claiming that his disability began on October 29, 2009 (Tr. 404-405). Plaintiff’s
application was denied on September 11, 2014 (Tr. 81-82) and, upon reconsideration, on February
10, 2015 (Tr. 86-87). As a result, Plaintiff requested a hearing, which was held via video on April
26, 2017, before Administrative Law Judge Pedro E. Tejada (“ALJ”). During the hearing, Plaintiff
was represented by counsel and responded to questions posed by his attorney and the ALJ. An
impartial Vocational Examiner, Héctor J. Guerra, Ph.D., also testified during the hearing (Tr. 43-
80).

           On July 17, 2017, the ALJ issued a decision finding that Plaintiff was not disabled, as
defined in the Social Security Act, at any time from the onset date of October 29, 2009 through
December 31, 2014, the last date insured (Tr. 15-42). Plaintiff asked the Appeals Council to review
the final decision issued by the ALJ, but the Appeals Council denied this request on February 11,
2019 (Tr. 1-5), making the Commissioner’s decision the final decision for review by this Court.

                                              II.       Legal Framework

       A. Standard of Review

       Pursuant to 42 U.S.C. § 405(g), the court is empowered to affirm, modify, reverse or remand
the decision of the Commissioner, based upon the pleadings and transcript of the record. 42 U.S.C.
§ 405(g). In reviewing a Social Security decision, the Court’s function is limited to deciding
whether the ALJ’s decision is supported by substantial evidence from the record and based on a
correct legal standard. See Seavey v. Barnhart, 276 F. 3d 1 (1st Cir. 2001); Manso-Pizarro v.
Secretary of Health & Human Services, 76 F. 3d 15, 16 (1st Cir. 1996); Ortiz v. Secretary of Health
& Human Servs., 955 F.2d 765, 769 (1st Cir. 1991). The Commissioner’s findings of fact are
conclusive when supported by substantial evidence, but not when obtained by ignoring evidence,
misapplying the law, or judging matters entrusted to experts. See Nguyen v. Chater, 172 F. 3d 31,
35 (1st Cir. 1999). “Substantial evidence” is more than a “mere scintilla”; it is “such relevant
evidence that a reasonable mind might accept as adequate to support a conclusion”. Purdy v.


1
    “Tr.” refers to the transcript of the record of proceedings.

                                                               2
         Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 3 of 12




Berryhill, 887 F. 3d 7, 13 (1st Cir. 2018); Visiting Nurse Ass’n Gregoria Auffant, Inc. v. Thompson,
447 F. 3d 68, 72 (1st Cir. 2006). The Commissioner’s findings must be upheld by the court if a
reasonable mind, reviewing the evidence in the record as a whole, could accept it as adequate to
support his conclusion. See Rodríguez v. Secretary of Health and Human Services, 647 F. 2d 218
(1st Cir. 1981). If the ALJ’s decision is supported by substantial evidence, it must be upheld, even
if the record could arguably justify a different conclusion. See Rodríguez Pagán v. Secretary of
Health and Human Services, 819 F. 2d 1, 3 (1st Cir. 1987). Therefore, reversal of an ALJ’s decision
by this Court is warranted only if the ALJ made a legal error in deciding the claim, or if the record
contains no “evidence rationally adequate...to justify the conclusion” of the ALJ. Manso–Pizarro,
76 F.3d at 16.

   In reaching the final decision, it is the Commissioner’s responsibility to determine issues of
credibility and to draw inferences from the evidence in the record. See Purdy v. Berryhill, 887 F.
3d 7 (1st Cir. 2018). To this end, courts will not second guess the Commissioner’s resolution of
conflicting evidence. See Irlanda Ortiz v. Secretary of Health & Human Services, 955 F. 2d 765,
769 (1st Cir. 1991). In sum, this court’s role is to determine “whether the final decision is supported
by substantial evidence and whether the correct legal standard was used.” Seavey v. Barnhart, 276
F.3d at 9.

   B. Disability determination by the Social Security Administration: Five Step Process.

   Plaintiff generally has the burden of proving that he has become disabled within the meaning
of the Social Security Act. See Bowen v. Yuckert, 482 U.S. 137, 146 (1987); Rivera-Tufiño v.
Commissioner of Social Security, 731 F.Supp.2d 210, 212–13 (D.P.R. 2010). The ultimate
question is whether Plaintiff is disabled within the meaning of 42 U.S.C. § 423(d). That provision
defines disability as the inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death or
which has lasted or can be expected to last for a continuous period of not less than 12 months. 42
U.S.C. § 423. The severity of the impairment must be such that the claimant “is not only unable to
do his previous work but cannot, considering his age, education, and work experience, engage in
any other kind of substantial work which exists in the national economy.” Deblois v. Secretary of
Health and Human Services, 686 F.2d 76, 79 (1st Cir.1982); 42 U.S.C. § 423(d)(2)(A).



                                                  3
         Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 4 of 12




   In determining whether a claimant is disabled, a five-step sequential evaluation process must
be applied. 20 C.F.R. § 404.1520; see Bowen, 482 U.S. at 140-142; Goodermote v. Secretary of
Health and Human Services, 690 F.2d 5, 6–7 (1st Cir.1982). At step one, the ALJ determines
whether the claimant is engaged in “substantial gainful activity” and, if so, the claimant is not
disabled. 20 C.F.R. § 404.1520(b). If not engaged in substantial gainful activity, the decision-
maker moves to the second step, where it must determine whether the claimant has a medically
severe impairment or combination of impairment that significantly limits claimant’s physical or
mental ability to do basic work activities. 20 C.F.R. § 404.1520(c). If the impairment or
combination of impairments is severe, the third step applies. At this point, the ALJ must determine
whether the claimant’s severe impairments meet the requirements of a “Listed Impairment” which
the Commissioner acknowledges are so severe as to preclude substantial gainful activity. 20 C.F.R.
§ 404.1520(d); 20 C.F.R. Part 404, Subpart P, App. 1. If the claimant has a listed impairment or
an impairment equivalent in severity to a listed impairment, the claimant is considered disabled.

    If the claimant’s impairment does not meet a listed impairment, the ALJ must determine the
claimant’s Residual Function Capacity (“RFC”). 20 C.F.R. § 404.1520(e). An individual’s RFC
reflects his or her ability to do physical and mental work activities on a sustained basis despite
limitations from his impairments. 20 C.F.R. §§ 404.1520(e) and 404.15245(a)(1). At step four,
the ALJ must determine, taking into consideration the RFC, whether the claimant can perform past
relevant work. 20 C.F.R. §§ 404.1520(f), 416.920(f). If not, then the fifth and final step applies.

   At steps one through four, the claimant has the burden of proving he cannot return to his former
employment because of the alleged disability. See Santiago v. Secretary of Health & Human
Services, 944 F. 2d 1, 5 (1st Cir. 1991). The Commissioner has the burden under step five to prove
the existence of other jobs in the national economy that claimant can perform, in view of claimant’s
RFC, age, education and work experience. See Ortiz v. Secretary of Health & Human Services,
890 F. 2d 520, 524 (1st Cir. 1989); 20 C.F.R. § 404.1520(g). If there are none, then the claimant is
entitled to disability benefits. 20 C.F.R. § 404.1520(f).

   To be eligible for disability benefits, the claimant must demonstrate that his disability existed
prior to the expiration of his insured status, or his date last insured. See Cruz Rivera v. Secretary
of Health & Human Services, 818 F. 2d 96, 97 (1st Cir. 1986).



                                                  4
          Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 5 of 12




                                                 III.     Discussion

    On August 17, 2020, Plaintiff filed a memorandum of law seeking reversal or remand of the
ALJ’s final decision and, on October 30, 2021, the Commissioner submitted a memorandum in
response. Docket Nos. 13 and 17. The parties had the opportunity to explain to the Court the basis
for their propositions in an oral argument hearing that was held on March 15, 2021. Docket No.
26. Plaintiff argues, in essence, that the ALJ erred by not allowing the discovery requested, namely,
interrogatories and subpoenas to physicians whose medical files were evaluated by the ALJ; and
erred by determining a RFC that did not adequately reflect Plaintiff’s physical and mental
limitations. The Court’s jurisdiction is limited to deciding whether the ALJ’s decision is supported
by substantial evidence from the record and based on a correct legal standard.

    A. The ALJ Decision

    In the case at hand, when applying the five-step sequential analysis, the ALJ found that Plaintiff
had not engaged in substantial gainful activity since the alleged onset date of October 29, 2009
through the last date insured, that is, December 31, 2014 (Tr. 24) and proceeded to step two of the
analysis. At the second step, the ALJ found that the claimant had the following severe impairments:
hypertension, arthritis, obesity, and affective and anxiety related disorders (Tr 24). The ALJ
deemed, at the third step, that these impairments or combination of impairments did not meet or
medically equal the severity of a Listed Impairment in 20 C.F.R. Part 404, Subpart P, Appendix
1 2 (Tr. 25). Having concluded step three of the analysis, the ALJ proceeded to determine Plaintiff’s
RFC.

    The ALJ determined that, through the date last insured, Plaintiff had a RFC as follows: to
perform light work as defined in 20 C.F.R. §404.1567(b) except he is able to lift, carry, push, and
pull 20 pounds occasionally and 10 pounds frequently; stand 6 hours, walk 6 hours, sit 6 hours in
an 8-hour workday; climb ramps and stairs occasionally but never climb ladders, ropes or
scaffolds. He is also able to balance, stoop, kneel, crouch, and crawl occasionally, handle (perform


2
  Plaintiff alleged in his Memorandum of Law that the ALJ erred “by not finding that plaintiff’s impairments satisfied
or equaled the criteria of Listings 400 (H)(1), 14.09, 12.04, 12.06, among others”. Docket No. 13 at page 8. However,
throughout the Memorandum, Plaintiff did not point to any specific evidence in support of this allegation. Notably,
the ALJ in its determination provided a detailed analysis as to how Plaintiff’s impairments did not meet the Listings.
During the hearing, in response to questions from the Court, Plaintiff’s counsel informed that the argument regarding
the ALJ’s alleged error in evaluating the Listings was abandoned.

                                                          5
         Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 6 of 12




gross manipulation) frequently bilaterally, and finger (perform fine manipulation) occasionally
bilaterally. Plaintiff must avoid exposure to extreme cold, extreme heat, wetness, and humidity.
He is able to perform simple, routine, repetitive tasks or jobs that can be learned in 30 days or less;
able to understand, remember, and carry out simple instructions; and limited to work that requires
no interaction with crowds or the general public, but could frequently interact with coworkers or
supervisors (Tr. 27).

   At the fourth step, the ALJ concluded that claimant was unable to perform any of his past
relevant work (Tr. 34), and neither party disputes this conclusion. The ALJ ended the sequential
inquiry at step five when he concluded, after adopting the Vocational Expert’s testimony, that
through the date last insured there were jobs that existed in significant numbers in the national
economy that the claimant could perform, considering the claimant’s age, education, work
experience, and residual function capacity (Tr. 34-35). Specifically, the ALJ determined that
Plaintiff could have performed the following occupations: box sealing inspector, sifter, and ampule
sealer (Tr. 35). And that the Vocation Expert’s testimony was consistent with the information
contained in the Dictionary of Occupational Titles. Consequently, the ALJ concluded that Plaintiff
was not disabled from the onset date through the date last insured.

   B. Analysis of ALJ Decision and Plaintiff’s Allegations of Error
       1. Denial of Discovery Requests

       Plaintiff alleges that the ALJ erred by not allowing Plaintiff’s request to submit
interrogatories and subpoenas to several physicians whose opinions were used by the ALJ in his
determination. With regards to the non-examining physicians, Plaintiff contends that the ALJ
should not have considered their opinions without providing Plaintiff the opportunity to cross
examine them during the hearing regarding the rationale for their conclusions. However, in its
decision the ALJ determined that Plaintiff failed to reveal the important facts that the testimony of
these witnesses would prove or why these facts could not be proven without the issuance of
subpoenas (Tr. 21 ref. to 455-467). To this end, the regulations establish that an ALJ may issue a
subpoena when the requesting party states the important facts that the witness or document is
expected to prove and indicate why these facts could not be proven without issuing a subpoena.
20 C.F.R. §404.950(d). Furthermore, the ALJ stated that State Agency Examiners are licensed
medical professionals familiar with the applicable Social Security standards and definitions, and

                                                  6
          Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 7 of 12




that they had thoroughly reviewed the medical evidence before providing their reports at the early
stages of the administrative process 3 (Tr. 21).

        Plaintiff’s discovery request is based on Richardson v. Perales, 402 U.S. 38 (1971), where
a claimant failed to exercise his subpoena rights and did not cross examine physicians, which
resulted in the denial of benefits. Upon further analysis of Richardson by this District Court, it has
been determined that allowing trial-like procedures in the administrative process places an extreme
burden on the Social Security Administration, and if a claimant does not state the important facts
that the witness or document is expected to prove, the ALJ does not abuse its discretion in denying
a subpoena particularly when combined with the weight of the evidence before the ALJ in the
form of reports from physicians whose conclusions are consistent with a finding of no disability.
See Feliciano v. Chater, 901 F. Supp. 50, 53 (D.P.R.1995). Posed with a similar controversy
regarding discovery and the ALJ’s discretion as to discovery matters, this District Court found that
“[t]he ALJ's exercise of discretion was not a denial of Plaintiff's due process rights […] an
applicant for social security does not have an absolute right to cross-examine witnesses who
present reports contrary to Plaintiff's interests.” López v. Chater, 8 F. Supp. 2d 152, 156 D.P.R.
(D.P.R. 1998), citing Feliciano, supra.         Furthermore, a claimant is not entitled to subpoena
physicians, where no convincing argument as to why cross-examination is necessary. Arguments
regarding the physician’s failure to personally examine the claimant or that their opinions are based
on an incomplete record are related to the weight of the evidence, not as to why cross-examination
is necessary. 5 U.S.C.A. § 556(d); 20 C.F.R. §§ 404.950(d)(1, 2); 416.1450(d)(1, 2); see Butera
v. Apfel, 173 F.3d 1049 (7th Cir. 1999). When a claimant provides numerous documents and
testifies at the hearing, the witnesses' testimonies are not reasonably necessary if the subpoenas
fail to set forth why the facts to be presented by each witness are reasonably necessary to the
proceeding. 20 C.F.R. §§ 404.950(d)(1, 2); see Ford v. Commissioner of Social Security, 143
F.Supp.3d 714 (S.D. Ohio, 2015).

        Plaintiff’s request for additional discovery was purportedly directed at understanding the
physicians’ rationale for reaching their conclusions; however, the physician’s rationale was
provided in the opinions rendered, and go to the weight of the evidence; matter which is reserved


3
  It is noteworthy that the ALJ only gave partial weight to the State Agency Examiners because the record was
supplemented with additional information after their opinions were rendered. Tr. 33.

                                                     7
         Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 8 of 12




for the Commissioner. Therefore, Plaintiff failed to demonstrate what “important facts” were to be
proven with the purported discovery that were not already part of the record, and the ALJ
adequately explained his rationale for denying the discovery. 20 C.F.R. §404.950. The Court thus
concludes that the ALJ did not abuse its discretion by denying the discovery requested by Plaintiff.

       2.      Challenges to the ALJ’s RFC Determination

       The Social Security defines an RFC as the most an individual can still do despite his or her
limitations, and it is assessed based on all the relevant evidence in the individual’s case records.
20 C.F.R. §404.1545. In determining an RFC, all recorded medically determinable impairments
that are suffered by claimant are considered, including non-severe impairments and the claimant’s
objective complaints. Id. An RFC assessment is “ultimately an administrative determination
reserved to the Commissioner.” Cox v. Astrue, 495 F.3d 614, 619 (8th Cir. 2007), citing 20 C.F.R.
§416.927(e)(2), §416.946. But because “a claimant’s RFC is a medical question, an ALJ’s
assessment of it must be supported by some medical evidence of the claimant’s ability to function
in the workplace.” Id.

       In this case, the ALJ considered opinion evidence as well as Plaintiff’s symptoms to the
extent they could reasonably be accepted as consistent with the objective medical evidence to
determine the RFC. 20 C.F.R. §404.1529 and 20 C.F.R. §404.1527. Considering his combined
physical limitations, the ALJ determined that Plaintiff’s physical RFC was limited to performing
work at a light exertional level, in this case, lifting up to 20 pounds occasionally and 10 pounds
frequently, and standing and walking 6 hours in an 8-hour workday (Tr. 27-28). Plaintiff, however,
claims that the RFC should have reflected performance of less than full sedentary work, and that
the ALJ failed to evaluate Plaintiff’s symptoms and some of the medical evidence that established
that he was not able to stand or walk for long periods of time. The ALJ addressed claimant’s
contention to this end and was not persuaded because the overall evidence demonstrated that the
combined physical impairments restricted him to the light exertional level detailed in the RFC (Tr.
28).

       The ALJ assessed the intensity, persistence and limiting effects of Plaintiff’s symptoms
and concluded that they were not entirely consistent with the medical evidence and other evidence
in the record (Tr. 28-30). Specifically, the ALJ noted frequent readings of normal blood pressure
(Tr. 485, 487, 561, 565); failure to inform chest pain or discomfort (Tr. 554-557); no hypertensive

                                                 8
         Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 9 of 12




complications or congestive heart failure among other multiple potential complications (Tr. 555-
557); that Plaintiff could take care of himself, perform chores, drive and manage his finances
without assistance (Tr. 560), and that his treatment was limited to very conservative measures such
as standard medications (Tr. 29 ref. to 483). The ALJ also considered Plaintiff’s complaints of
pain due to arthritis and analyzed the records of various physicians, including laboratory testing
and x-rays (Tr. 30 ref. to 485-487; 516; 555-556; 558-565; 196-199; 189-192). With regards to
Plaintiff’s obesity, the ALJ noted that the medical evidence of record showed that treatment was
limited to standard recommendations of a healthy diet and exercise (Tr. 30 ref to. 428-435; 483-
487; 556). And even though the ALJ did find that Plaintiff’s symptoms affected his ability to work,
his rationale determining the RFC was based on the extent these symptoms could reasonably be
accepted as consistent with the objective evidence. 20 C.F.R. §404.1529; §404.1527. To this end,
it is noteworthy that Consultative Examiner, Dr. Jesús Romero, opined that Plaintiff had basically
no physical limitations (Tr. 556), but the ALJ, upon evaluating the record as a whole, determined
a more favorable RFC for Plaintiff when it determined that Plaintiff was limited to performing
only a range of light work.

       Plaintiff also challenges the ALJ’s mental RFC determination. The ALJ found evidence
of both affective and anxiety-related disorders, but determined that Plaintiff could perform simple,
routine, repetitive tasks (Tr. 30; 20 C.F.R. §404.1567(b)). The ALJ noted that Plaintiff had no
history of psychiatric hospitalization or other crisis intervention, and no history of outpatient
mental health services until 2012; that treatment was limited to medication and psychotherapy;
that Plaintiff in his evaluations generally appeared fully oriented, cooperative, logical, coherent
and calm (Tr. 30 ref. to 125-131; 196-199; 180-183); that the treatment for his anxiety and
depressive disorder was treated through American Psychiatric System (“APS”), and that mental
health specialists from APS in 2015 continued to document fairly stable and normal findings
despite his sadness (Tr. 30 ref. to 533; 264-281). Notably, the ALJ indicated that at times Plaintiff’s
depression was categorized as severe without psychotic behavior, but most of the time the mental
specialists involved in his treatment noted no more than moderate depression, and that Plaintiff
was able to go to his appointments unaccompanied and that exam findings were typically nearly
normal despite sadness and anxiety (Tr. 31-32 ref. to 267, 272, 276). As a result, the ALJ found
that Plaintiff was able to perform simple, routine repetitive tasks that could be learned in 30 days,



                                                  9
         Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 10 of 12




that he was able to understand, remember and carry out simple instructions, and limited his work
to frequent interaction with coworkers and supervisors but no interaction with the public (Tr. 32).

        Plaintiff, however, argues that his mental impairment was greater than deemed by the ALJ
and that he could not perform jobs at a rapid pace because of his alleged inability to concentrate,
as would be required in a production line. Furthermore, Plaintiff claims that the ALJ’s flawed RFC
influenced the hypothetical questions presented to the Vocation Expert (“VE”) as well as his
recommendation regarding available jobs in the industry. To this end, since the Court deems that
substantial evidence clearly supports the RFC determination and the ALJ accurately relayed that
RFC to the VE in the hypotheticals posed, the ALJ was entitled to rely on the VE’s testimony. See
Berríos-López v. Secretary of Health and Human Services, 951 F. 2d 427, 429 (1st Cir. 1991);
Vega v. Colvin, 164 F. Supp. 3d 249 (D. Mass., 2016) (reliance on the testimony of a vocational
expert is proper only if that expert is provided with an accurate assessment of the claimant's
residual functional capacity).

        Upon questioning the accuracy of the RFC, Plaintiff asks the Court to take a close look at
the opinion rendered by Dr. Jorge Suria, a psychiatrist who served as a Consultative Examiner,
and to evaluate the APS notes which he claims show greater limitations with regards to
concentration 4 required to perform the range of jobs recommended by the VE. However, the Court
notes that the ALJ in his determination specifically addressed Plaintiff’s ability to perform jobs at
the pace expected in a production line, but was not persuaded and determined that the medical
evidence of record showed that Plaintiff was able to perform simple, routine, repetitive tasks that
could be learned in 30 days or less; and that he was able to understand, remember, and carry out
simple instructions (Tr. 28). By asking the Court to look further into Dr. Suria’s opinion and APS’
medical files, Plaintiff is asking the Court to conduct the impermissible: reweighing the evidence
already evaluated by the ALJ. See Biestek v. Berryhill, __ U.S. __; 139 S. Ct. 1148, 1154 (2019);
Evangelista v. Secretary of Health and Human Services, 826 F. 2d 136, 144 (1st Cir.1997). This
the Court will not do.

        Plaintiff claims that the ALJ conducted the function-by-function analysis (“FbFA”) in a
“perfunctory or pro forma” manner. The FbFA is conducted by the ALJ prior to determining the


4
 During the hearing, the Commissioner noted that APS records did show at instances diminished concentration but
other notes reflect a normal mental exam and that Plaintiff’s concentration was intact.

                                                      10
        Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 11 of 12




RFC of claimant. See Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016). The actual analysis
requires that the ALJ identify any limitations in physical and mental abilities. 20 C.F.R. §
416.945(b)(c); 20 C.F.R. §404.1545(b)(c). Essentially, the ALJ evaluates what the claimant cannot
do, to then determine what the claimant can do. See, e.g., Le v. Colvin, 2016 WL 7104835, at *6
(D. Mass. 2016). Some FbFA determinations have been upheld even though the ALJ relied in part
by the State Agency Examiner’s function-by-function analysis of exertional limitations. See
Carmichael v. Astrue, 2011 WL 2516202, at *3 (D. Me. 2011). In other cases, the ALJ’s failure
to expressly perform the function-by-function analysis called for by SSR 96–8p was cured with a
series of findings that demonstrate by implication that he performed the requisite assessment. See
Gaudet v. Astrue, 2012 WL 2589342, at *6 (D. Mass. 2011). When so cured, the failure to make
explicit findings did not merit remand. See Rigby v. Astrue, 2012 WL 282988, at *3 (D. Me.
2012). In this case, however, the ALJ goes into great detail describing the effects of plaintiff’s
various ailments (Tr. 35-37: discussing in detail how obesity affects plaintiff, including his ability
to stand, walk and sit; discussing the medical history and findings of several physicians who treated
plaintiff, particularly as to his mental health, and adopting their view of the evidence over
plaintiff’s own). Regarding mental impairments, the ALJ mentioned how Plaintiff complained of
limited ability to socialize in and out of work, which the ALJ subsequently found not credible or
consistent with the record, citing several physicians (Tr. 36). The ALJ’s adoption of the
consultative examiners’ and physicians’ analysis of Plaintiff’s mental health is substantiated by
the record.

       When there is substantial evidence supporting both sides of a claim, the ALJ’s
determination must stand because he is tasked with determining the RFC. See Rodríguez Pagán v.
Secretary of Health and Human Services, 819 F. 2d 1, 3 (1st Cir. 1987) (substantial evidence
supported finding that claimant’s exertional impairments, consisting of functional limitation
resulting from fracture to left leg, arthritis and high blood pressure, did not preclude him from
performing full range of jobs requiring sedentary work, although severe impairment precluded his
return to his former work as carpenter and construction laborer, and thus claimant was not entitled
to award of benefits); Evangelista, 826 F. 2d at 144 (even if the record arguably could justify a
different conclusion, the ALJ’s determination must be affirmed so long as it is supported by
substantial evidence); Biestek v. Berryhill, __ U.S. __, 139 S. Ct. 1148 (2019) (under the
substantial-evidence standard, a court looks to an existing administrative record and asks whether

                                                 11
        Case 3:19-cv-01335-GLS Document 27 Filed 03/29/21 Page 12 of 12




it contains sufficient evidence to support the agency's factual determinations; the threshold for
evidentiary sufficiency under the “substantial evidence” standard used when courts review agency
factfinding is not high).

       In this case, the Court finds that the ALJ’s determination was based on substantial
evidence. The ALJ performed a longitudinal review of Plaintiff’s treatment history, considered his
testimony during the hearing regarding his symptoms, and concluded that the overall evidence
demonstrated that his combined physical and mental impairments restricted him to the light
exertional level established in the RFC (Tr. 27-34). The ALJ noted the inconsistency between
Plaintiff’s allegations of pain and the record which little to no evidence of atrophy, joint swelling
or decreased mobility (Tr. 32). Moreover, the ALJ evaluated other factors such as activities of
daily living which Plaintiff could perform (Tr. 32); and dully evaluated multiple opinion evidence
regarding Plaintiff’s physical and mental conditions (Tr. 32-34). The ALJ’s role is precisely to
determine issues of credibility, to draw inferences from the record, and to resolve conflicting
evidence. See Irlanda Ortiz v. Secretary of Health and Human Services, 955 F. 2d 765, 769 (1st
Cir. 1991). As a result, the Court finds that the ALJ properly evaluated and considered the record
as a whole and that his determination is amply supported by substantial evidence in the
administrative record.

                                          IV.     Conclusion

       After thoroughly and carefully reviewing the record, and there being no good cause to
reverse or remand based upon a violation of the substantial evidence rule, the final decision of the
Commissioner is AFFIRMED, and this action is dismissed.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 29th day of March, 2021.

                                                                             s/Giselle López-Soler
                                                                       GISELLE LÓPEZ-SOLER
                                                                    United States Magistrate Judge




                                                 12
